Name: Commission Regulation (EC) No 983/2003 of 6 June 2003 amending the export refunds on poultrymeat
 Type: Regulation
 Subject Matter: animal product;  trade policy
 Date Published: nan

 Avis juridique important|32003R0983Commission Regulation (EC) No 983/2003 of 6 June 2003 amending the export refunds on poultrymeat Official Journal L 141 , 07/06/2003 P. 0019 - 0020Commission Regulation (EC) No 983/2003of 6 June 2003amending the export refunds on poultrymeatTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organisation of the market in poultrymeat(1), as last amended by Commission Regulation (EC) No 493/2002(2), and in particular Article 8(3) thereof,Whereas:(1) The export refunds on poultrymeat were fixed by Commission Regulation (EC) No 928/2003(3).(2) It follows from applying the criteria referred to in Article 8 of Regulation (EEC) No 2777/75 to the information known to the Commission that the export refunds at present in force should be altered to the amounts set out in the Annex hereto,HAS ADOPTED THIS REGULATION:Article 1The export refunds on the products listed in Article 1(1) of Regulation (EEC) No 2777/75, exported in the natural state, as fixed in the Annex to Regulation (EC) No 928/2003 are hereby altered as shown in the Annex to this Regulation.Article 2This Regulation shall enter into force on 7 June 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 6 June 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 282, 1.11.1975, p. 77.(2) OJ L 77, 20.3.2002, p. 7.(3) OJ L 131, 28.5.2003, p. 13.ANNEXto the Commission Regulation of 6 June 2003 altering the export refunds on poultrymeat>TABLE>NB:The product codes and the "A" series destination codes are set out in Commission Regulation (EEC) No 3846/87 (OJ L 366, 24.12.1987, p. 1), as amended.The numeric destination codes are set out in Commission Regulation (EC) No 1779/2002 (OJ L 269, 5.10.2002, p. 6).The other destinations are defined as follows:V04 All destinations except the United States of America and Estonia.